﻿
Allow me, Sir, to take this welcome opportunity to convey to you our warmest congratulations on your accession to the presidency of the General Assembly and my sincere wishes for the complete success of your noble task.
Today I have the signal honour of reading out the following message addressed to the Assembly, at its forty-fourth session, by His Royal Highness Samdech Norodom Sihanouk, leader of the Cambodian National Resistance and President of Democratic Kampuchea:
"Mr. President, It is a great honour and privilege for me to address you and your august Assembly in my capacity as leader of the Cambodian National Resistance against the Vietnamese colonialist occupation and as President of Democratic Kampuchea. Allow me, first of all, to say how gratified and honoured I am to extend to you, on behalf of Democratic Kampuchea and its people, which have always maintained cordial and fraternal relations with Nigeria and its people, our profound satisfaction and most heartfelt congratulations on your brilliant election by acclamation to the lofty responsibilities of the current session of the General Assembly. This is a well-deserved tribute by our world Organization to a distinguished son of both Nigeria and Africa, as evidenced by your tireless activities against apartheid, your high human qualities, diplomatic experience and great wisdom. "I should also like to pay a heartfelt tribute to your distinguished predecessor, Mr. Dante Caputo of Argentina, for his great competence and wisdom, which made it possible for him to conduct the work of the forty-third session of the General Assembly so successfully.
"Last but not least, I express again - with pleasure, as always - to our Secretary-General, Mr. Javier Perez de Cuellar, our deep esteem and our warmest congratulations on his patient and tireless efforts, as well as on his praiseworthy initiatives aimed at upholding, in the search for solutions to complex international problems, the vigour of the principles of the United Nations Charter, in particular its objectives of universal peace, security and prosperity based on human dignity and social and economic justice. His wisdom, clear-sightedness and competence do honour to the hopes mankind has placed in the United Nations because they have restored its authority in playing its irreplaceable role of maintaining international peace and security. Never have the prestige and efficiency of the United Nations been so great and multilateralism scored such a success.
"This year the problem of Cambodia has frequently been in the spotlight of the international political scene. This reflects the growing concern of the international community to see a rapid resolution of the problem, as in the case of some other regional problems. The countries of the Association of South-East Asian Nations (ASEAN) have, within the framework of the Jakarta 
Informal Meetings, pursued their tireless, noble efforts in that direction. I have pursued my personal efforts as well, going so far as to do violence to my dignity and self-respect by meeting the head of the illegal regime installed in Phnom Penh by Vietnamese forces, with the aim of exploring all possibilities, small though they may be, for restoring to my homeland and people, peace, national independence and freedom in territorial integrity. Quite recently, from 30 July to 30 August last, Prance was kind enough to organize an international conference on Cambodia in Paris aimed at reaching a comprehensive, just and lasting solution to the so-called problem of Kampuchea. To all the ASEAN countries and their Heads of State, to France and to President Francois Mitterrand, who have done so much and continue to exert such noble efforts in contributing to the rescue of Cambodia and its people, the Cambodian National Resistance, the Coalition Government of Democratic Kampuchea and I personally pay a resounding and respectful tribute and extend our deepest gratitude.
"Alas, all these noble and tireless efforts have so far failed to bring about a comprehensive, just and lasting solution to the so-called problem of Kampuchea.
"I have put forward a five-point peace plan for a comprehensive and equitable solution of the problem - which is, let me recall, a problem between Viet Nam, the aggressor, and Cambodia, the victim. In this plan I have proposed, among other things, the two following elements:
"First, the total and definitive withdrawal of all categories of Vietnamese forces and all Vietnamese settlers from Cambodia, under the effective control of a United Nations international control mechanism and assisted by a United Nations peace-keeping force.
"Secondly, a genuine national reconciliation among all Cambodians, regardless of their past or political tendencies, within the framework of the formation of a provisional quadripartite government, a quadripartite administration and a quadripartite army. This is not merely a matter of power-sharing but one of achieving a balance between all the Cambodian parties so as to ensure, after the total and genuine withdrawal of the Vietnamese forces, peace, security and stability in Cambodia, in order to enable the Cambodian people to exercise their sacred right to self-determination, through free and general elections under United Nations supervision.
"We do not ask of Viet Nam anything that belongs to it. We ask Viet Nam only to give back what belongs to Cambodia and the Cambodian people, namely, our independence and territorial integrity within our legal boundaries internationally recognized up to 17 March 1970. To those people in the Vietnamese-installed puppet regime in Phnom Penh, we reach out our hand in a gesture of national reconciliation, in the higher and long-term interests of Cambodia and its people.
"The Phnom Penh regime is merely the creation and creature of Viet Nam imposed by force of arms in January 1979 upon the Cambodian people. The State of Democratic Kampuchea, of which I am President, could not stand aside in favour of the illegal Phnom Penh regime, nor could it rally to this regime whose Constitution, whatever the amendments, remains unacceptable because it is illegal. Nevertheless, out of concern to reach a rapid solution and shorten the suffering of the Cambodian people, we have decided to make a very substantial concession by accepting the dismantling of the legal State of Democratic Kampuchea simultaneously with that of the illegal Phnom Penh regime.
"The main objective of my proposal is not, let me repeat, a power-sharing among the four Cambodian parties. It aims at creating, after the genuine withdrawal of all Vietnamese forces, a balance between all the parties which at last reconciled within a national union government of Cambodia, will be entrusted with the task of maintaining a climate of peace, security and stability within which the Cambodian people, the sole and true master of Cambodia, will be able freely to exercise their sacred right to self-determination, choose their Loaders and the political, social and economic regime to their liking,
"The generosity of my proposals is matchless in history, in particular when one is familiar with the fate that was reserved for Norway's Quisling and France's Laval and their ilk shortly after the Second World War.
"Nevertheless, Viet Nam has categorically rejected all my proposals. In so doing, it has given glaring proof of a complete absence of political will, sincerity and good faith in the search for a comprehensive, just and lasting solution to the so-called problem of Kampuchea. In response to the appeal made by Mr. Roland Dumas, Minister of State and Minister for Foreign Affairs of France, and Co-President of the Conference, for flexibility on the part of all the participants, Mr. Nguyen Co Thach, Vietnamese Deputy Prime Minister and Minister for Foreign Affairs, replied that 'Viet Nam shall be as flexible as steel'.
"By refusing to place the total withdrawal of Vietnamese forces from Cambodia under the effective control of the United Nations, and by opposing the formation of a provisional quadripartite government of Cambodia, which might enable the Cambodian people freely and democratically to choose their leaders, Viet Nam has simply shown that it does not have the slightest intention of putting an end to its colonialist occupation of Cambodia and its policy of annexation of Cambodia into the 'Indo-China Federation' under Hanoi's domination. Indeed, United Nations control and the provisional quadripartite government of Cambodia would give evidence to the whole world of the existence in Cambodia of at least 30,000 Vietnamese soldiers disguised as Khmer solders of the Phnom Penh puppet regime, of at least 100,000 armed Vietnamese concealed among the more than one million Vietnamese settlers, of several tens of thousands of so-called Vietnamese advisors, disguised as 'Cambodians' in the puppet administrative apparatus, from the top down to the village levels. For Viet Nam to accept United Nations control is to accept putting an end to Vietnamese colonialism in Cambodia and giving up its 'Indo-China Federation'.
"Viet Nam refuses any effective United Nations role in Cambodia under the pretext that our world Organization is 'biased' because it continues to recognize among its Members Democratic Kampuchea, the victim of Vietnamese aggression, and that the General Assembly continues yearly to adopt a resolution condemning this aggression and calling for the total and unconditional withdrawal of all Vietnamese forces of aggression. From the dock, Viet Nam wants to pose as a judge, to call into question the 122 States members of the United Nations that voted last year for the resolution of the situation in Kampuchea and to compel them to violate, like Viet Nam, the United Nations Charter.
"Viet Nam rejects the formation of a provisional quadripartite government of Cambodia, an organ of genuine Cambodian national reconciliation, because this government would necessarily comprise the Democratic Kampuchea party, 'the Khmer Rouge*. In order to justify its crimes against Cambodia and the Cambodian people, Viet Nam continues to brandish the 'Pol Pet-Khmer Rouge danger" and the 'prevention of their return to power' as being one of the fundamental aspects of the so-called problem of Kampuchea.
"I do not have the slightest intention of defending the cause of the Khmer Rouge, nor do I have any reason to do so. But objectivity prompts me to say that if one should judge and condemn the Khmer Rouge for violation of human rights, one should also be fair enough to judge and condemn the Hanoi leaders and their Phnom Fenh puppets for their crimes against humanity committed in Cambodia, as evidenced by Amnesty International in its annual reports, backed by many details, photographs, sketches and drawings.

"I agree that the problem of strict respect for human rights in Cambodia is extremely important and that it is essential that effective and realistic measures be taken to ensure such respect. But the most urgent measure is the definitive and genuine withdrawal of Vietnamese colonialism in all its forms from Cambodia.
"As for the Khmer Rouge, they have provided formal written guarantees of their non-return to exclusive power after the total withdrawal of Vietnamese forces from Cambodia. They have formally requested the sending to Cambodia of a United Nations control mechanism and a substantial United Nations peace-keeping force. They have proposed the total disarming of their armed forces, together with that of the armed forces of the other Cambodian parties, or at least the reduction in strength of each of the Cambodian armed forces to
10,000 men, and the restriction of those forces in barracks under the supervision of a United Nations control mechanism. They have solemnly renounced communism and accepted for Cambodia a liberal democratic regime and political pluralism similar to that of the Fifth French Republic. They also pledge fully and always to respect the return of free and general elections supervised by the United Nations. Finally, their leaders, such as Pol Pot, Nuon Chea, Ta Mok, and others, have solemnly declared that they shall give up any political, government, administrative or military activities in the new Cambodia resulting from a comprehensive settlement of the so-called problem of Kampuchea.
"For national reconciliation to be genuine, it cannot be exclusive. If one of the Cambodian parties were to be excluded, it would be vain to attempt to ensure this peace, security and stability so essential to the self-determination of the Cambodian people.
"The Cambodian National Resistance and the Coalition Government of Democratic Kampuchea have made the maximum concessions possible to Viet Nam, save that of handing Cambodia over to Viet Nam on a silver platter, which is what Viet Nam is seeking.
"The so-called total and unilateral withdrawal of Vietnamese forces from Cambodia, proclaimed for and allegedly completed on 26 September last, aims actually at, first, having the world community rubber-stamp the so-called cessation of Viet Nam's occupation of Cambodia* secondly, having foreign military aid to the forces of the Cambodian National Resistance curtailed; thirdly, obtaining the de facto maintenance of the Phnom Penh puppet regime under the cover of which Viet Nam will continue to occupy Cambodia with several tens of thousands of Vietnamese troops disguised as puppet soldiers, with more than a hundred thousand militiamen concealed among the more than 1 million Vietnamese settlers and several tens of thousands of Vietnamese 'advisers' at all levels of the puppet administration.
"In order to ease the ever greater and more resolute pressures exerted each year by the overwhelming majority of United Nations Menfoer States, the Socialist Republic of Viet Nam is driven to resort to the subterfuge of unilateral withdrawal of some of its troops in uniform without any effective control by the United Nations, while other disguised troops continue to come into Cambodia without the knowledge of the world community, with the obvious
objective of trying to turn its aggression and occupation into a so-called civil war, backed by a major Vietnamese 'fifth column' disguised within the puppet army, and concealed among the Vietnamese settlers.
"Without an international control and supervision mechanism of the United Nations, the so-called total withdrawal of Vietnamese troops from Cambodia is merely a fraud and a manoeuvre intended to lull world public opinion and to obtain Western aid, which Viet Nam has been denied because of its occupation of Cambodia.
"If our Assembly were to allow itself to be persuaded by this deceitful Vietnamese propaganda, the United Nations Charter would be trampled underfoot, and the fate of small countries such as Cambodia, which is based on the defence of their own rights, could no longer be defended. Faith in the United Nations would be shaken if one of its Members were to be allowed to continue, as for almost 11 years now, to trample underfoot with impunity the principles of the Charter, and shamelessly mock the international will of the United Nations to fulfil its role of maintaining international peace and security.
"The sole objective of the Cambodian National Resistance and the Coalition Government of Democratic Kampuchea is to fulfil the deep and legitimate aspirations of the entire Cambodian people, that is, the restoration of peace in Cambodia, in independence and freedom. In the face of the arrogant obstinacy of Viet Nam, which wants to pursue at all costs its colonialist occupation of Cambodia, the Cambodian National Resistance and the Coalition Government of Democratic Kampuchea have no other choice but to carry on their struggle for the realization of these aspirations, so long as Viet Nam does not agree to withdraw genuinely, under the control of the United Nations mechanism, assisted by a United Nations peace-keeping force, all categories of its forces from Cambodia so long as it refuses to restore to Cambodia its full and complete independence as well as its territorial integrity, and to the Cambodian people their sacred and inalienable right to self-determination. The Phnom Penh regime is unacceptable. Whatever Viet Nam may do, that regime is illegal, because it is a mere creation, a pure creature of Viet Nam, and it only serves Viet Nam's ideological, strategic, economic and expansionist interests. We are confident that, being aware of Viet Nam's machiavellian subterfuge, all peace- and justice-loving countries whose representatives are present here in this Assembly, will not fail to continue to grant their noble and steadfast support to our just cause: the survival of the Cambodian nation and its national identity. To all of them, I should like, on behalf of the Cambodian National Resistance, the Coalition Government of Democratic Kampuchea and on my own behalf, to express once again our most profound, sincere and infinite gratitude.
"Since the last session of the General Assembly, the world political situation has been marked by some encouraging developments which have fortunately resulted in a progressive redaction of international tension.
"The year 1989 is undeniably an auspicious year for Africa, thanks to a favourable development in the search for solutions to regional and local conflicts. The 22 December 1988 agreements have at last paved the way for the implementation of the United Nations plan for the independence of Namibia, embodied in Security Council resolution 435 (1978).
"In a month's time, the Namibian people will at last, after more than a century of illegal foreign colonization and occupation, be able to exercise
their right to self-determination and independence together with territorial integrity. Nothing now should prevent them from fully enjoying this right. This is the triumph of their long heroic combat waged under the leadership of the South West Africa People's Organization, of the firm and manifold support of the Organization of African Unity (OAU) and of all African countries and peoples, of the dedicated efforts of the United Nations and its Council for Namibia, and of the prodigious mobilization of the entire international community in their favour. Together with all the other Member States of the United Nations, we impatiently look forward to sincerely welcoming a new nation, Namibia, into our world Organization.
"in Western Sahara, the efforts of our Secretary-General and the current President of the OAU have made it possible to establish a technical commission to facilitate and speed up the process of implementation of the peace plan accepted by all the concerned parties on 30 August 1988 in Geneva.
"In Chad, the framework agreement signed by the Chadian and Libyan Governments offers a legal basis and a mechanism for the settlement of their territorial dispute. That agreement testifies to the will of Chad to establish peaceful relations with all its neighbours in a spirit of respect for its sovereignty, territorial integrity and fundamental rights, in accordance with the principles of the United Nations Charter and the resolutions of the OAU. We wish new successes to the brotherly Chadian Government and people in their steadfast efforts to defend peace and independence, and in the development of their homeland.
"However, the tree should not hide the forest. Indeed, those encouraging developments do contribute to the improvement of the world political climate,
but they remain limited. They should not make us forget that the world political situation remains a matter of concern.
"In southern Africa, the situation remains tense because the policy of apartheid of the racist minority regime of Pretoria constitutes a permanent source of threat to peace and stability in the African subcontinent. Together with all peace-, justice- and freedom-loving peoples and countries, we strongly condemn the criminal repression of the black majority population in South Africa by the apartheid regime of Pretoria, and the policy of bantustanization. We demand the immediate lifting of the state of emergency and the release of Mr. Nelson Mandela and all political prisoners. We here renew our full support for the just and legitimate struggle of the valiant South African people and their leaders, the African National Congress of South Africa and Pan Africanist Congress of Azania.
"We reiterate our firm solidarity and our steadfast support for all of the frontline States in their struggle against Pretoria's policy of aggression and destabilization. We reaffirm our conviction that peace and stability will o>me to southern Africa only with the eradication of apartheid and the formation of a non-racist and democratic government in South Africa. The holding next December of a special session of the General Assembly devoted to the question of apartheid and its destructive consequences in southern Africa, will surely bring about additional aid and support with a view to attaining that noble objective for which the South African people and the entire international community are mobilized.
"In the Middle East, the situation continues to worsen. The heroic resistance of the Palestinian people in the occupied territories testifies to the fact that acquisition of the territory of others by force is inadmissible, and that the question of Palestine lies at the very root of the Israeli-Arab conflict. The declaration of the independent State of Palestine, the support of the Casablanca Extraordinary Summit of the Arab League for the decisions of the Palestine National Council in Algiers, and the dialogue between the United States and the Palestine Liberation Organization are all elements conducive to the convening of an International Peace Conference on the Middle East under the auspices of the United Nations, with the participation of the five permanent members of the Security Council and all parties to the conflict, in particular the Palestine Liberation Organization. Peace will be restored in the Middle East only with the withdrawal of all foreign forces from the occupied Palestinian and Arab territories, the restoration of the inalienable national rights of the Palestinian people, including their rights to create an independent State of Palestine, and the right of all States in the region to live in security within recognized boundaries guaranteed on the basis of peaceful coexistence.
"In Lebanon, the fire of discord and disintegration is being stirred up by the intervention of foreign armed forces. It is essential that the relevant resolutions of the Security Council be implemented, and that all foreign troops withdraw so as to enable the Lebanese people to regain peace and national unity, and the Lebanese State to recover its territorial integrity and full sovereignty by deploying its legitimate forces throughout the country.
"More than a year after the cessation of hostilities, the conflict between Iran and Iraq is not yet resolved. It is our earnest hope that the efforts of the two parties to pursue direct negotiations under the auspices of the United Nations Secretary-General, in the framework of Security Council resolution 598 (1987), will result rapidly in a comprehensive, just and durable solution to the conflict. That would bring about a major contribution to the extinction of a hotbed of tension in the Middle East.
"In Central America, a just and lasting peace has so far failed to be restored. Nevertheless, there is no other way to achieve this goal than the measures taken by the Contadora Group, the Support Group, and the Esquipulas II Agreements. It is in this spirit that we reiterate our support for the diplomatic efforts and regional negotiations conducted on the basis of the principles that have inspired these measures and agreements, in particular the Tela Declaration of the five Central American States on 7 August 1988.
"In Asia, our continent, efforts to reunify Korea have not yet yielded much progress despite the sacred and unanimous wish of the entire Korean people. It is important that the meetings and talks at all levels, in all fields between the two Korean parties, be expanded in conformity with the wise, realistic and patriotic proposals of President Kim 111 Sung. It is undeniable that steadfast efforts are necessary for building up and developing reciprocal confidence and understanding that are indispensable to a sustained process towards a peaceful and independent reunification of the Korean fatherland.
"In Afghanistan, because the withdrawal of Soviet troops has not put an end to the war, the Afghan people continue to be deprived of their right to self-determination. In order to restore peace to this country, one should not forget that war was triggered by the Soviet invasion and that the Kabul regime has lost all legitimacy because it opened up the country to that invasion, and that its present leaders have been installed by the invaders. The arguments according to which Pakistan is ostensibly responsible for the pursuit of the war can mislead no one because one hardly perceives what pleasure Pakistan could take in prolonging the burden of more than 3 million Afghan refugees to whom it has to give shelter on its territory for nearly 10 years now. Pakistan and its people should be congratulated and admired for their tireless humanitarian action in favour of these Afghan refugees. The settlement of the problem of Afghanistan lies in the steps to be taken in order to enable the Afghan people once again to become the masters of their own destiny and to choose their own leaders without any foreign intervention or pressure. The international community has the sacred right and duty to support the just and legitimate struggle of the Afghan people to exercise their inalienable right to self-determination.
"The encouraging developments that we have seen in some parts of the world do lead us, indeed, to a moderate optimism, but we must also be vigilant. Indeed, during the last two years we have seen that those who are prompted by colonialist and expansionist designs have changed their tactics but not their strategy. The case of my country, Cambodia, is obvious. Viet Nam has not at all abandoned its annexationist designs. It is the struggle waged by the Cambodian National Resistance together with the entire Cambodian people, world pressure, and isolation faced in the international arena, and the catastrophic social, political and economic difficulties at home that have compelled Viet Nam to change its tactics. Viet Nam is desperately trying to achieve its expansionist goals through diplomatic manoeuvres and subterfuges as it has failed to attain them through military efforts. The Cambodian National Resistance, the Coalition Government of Democratic Kampuchea, the Cambodian people and I myself, will in no way allow Viet Nam to realize its expansionist dream to the detriment of our beloved Motherland.
"History has taught us that freedom and peace are never granted, but rather acquired through hard-fought, multiform, just and resolute struggle. Our gains obtained during these past years are the results of such a common struggle for peace, justice and freedom-loving countries and people, we are confident that our endeavours in this direction will secure other victories that will help strengthen world peace and security, which constitute the sacred goal of the United Nations Charter and the most noble task with which we all are entrusted."
May I be permitted to express my warm thanks to you and your kind attention to this message of Norodom Sihanouk.
